Citation Nr: 0332098	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than December 3, 1991, for a grant of an evaluation of 20 
percent for residuals of a fracture of the proximal surface 
of the base of the phalanx of the third finger of the left 
hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  An April 
14, 2003, Board decision denied the claims on appeal, and the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter Court).  In an order dated 
August 5, 2003, the Court vacated the April 14, 2003, Board 
decision and granted a Motion for Remand (hereinafter 
Motion). 
 
REMAND

The Motion found that, while the Board in its April 14, 2003, 
decision addressed its duty to notify the veteran, it 
"failed to adequately reference and discuss the documents in 
the record that satisfied" the notice requirements 
delineated in The  Veterans Claims Assistance Act of 2000 
(hereinafter VCAA) and described in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, this case must be remanded 
in order to fulfill notice requirements and comply with the 
instructions of the court.  In this regard, while the veteran 
indicated in October 2003 that he had no additional evidence 
to submit, the Board's October 16, 2003, "90 day letter" 
soliciting this response from the veteran does not comply 
with the notice requirements of the VCAA as delineated in 
Quartuccio, 16 Vet. App. 183.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in 38 C.F.R. § 3.159 (b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, because this case is being remanded to cure the 
procedural defect noted in the Motion, the RO must take this 
opportunity to inform the appellant of the proper time in 
which he is allowed to respond to a VCAA notice.  

In light of the Order of the Court and in order to ensure 
that all due process requirements are met, this case must be 
REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the 
regional office should inform the veteran 
of the type of evidence required from him 
and what evidence VA will obtain (with 
assistance from him) in order to 
substantiate his claim.  The veteran 
should also be informed that VA will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Thereafter, if either claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




